Title: From Thomas Jefferson to James Sansom, 18 November 1807
From: Jefferson, Thomas
To: Sansom, James


                        
                            Washington Nov. 18. 07. 
                        
                        Th: Jefferson presents his compliments to mr Sansom, & his thanks for the fine medal of Doctr. Franklin he
                            has been so kind as to send him, in which he recognises the masterly hand of mr Reich. it is a worthy companion of the
                            one before made, of Genl. Washington.
                        No one is more sensible than himself of the merits of mr Reich, nor would be more desirous to serve him. but
                            in the public employments there are certain rules which must be regularly pursued, in order to keep out of our
                            institutions a spirit of favoritism & partiality equally injurious to the public and dangerous to real merit. there is
                            too a regular course of taking up any particular case, which does not permit it to begin with the chief magistrate. he
                            salutes mr Sansom with great esteem & respect.
                    